Citation Nr: 0503865	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for residual 
headaches due to viral encephalitis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Issue not on appeal

In the October 2002 rating decision, the RO denied an 
increased rating for sensory residuals of viral encephalitis.  
The veteran filed a notice of disagreement and a statement of 
the case (SOC) was issued in May 2003; however, the veteran 
did not file a substantive appeal.  The Board notes that the 
VA Form 9 filed in June 2003 did not include reference to 
this issue.  Therefore, the issue of entitlement to an 
increased rating for sensory residuals of viral encephalitis 
is not before the Board and will be discussed no further 
herein.    


FINDING OF FACT

The veteran's service-connected residual headaches due to 
viral encephalitis are productive of very painful almost 
daily headaches.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
residual headaches due to viral encephalitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for his 
service-connected headaches.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 2003 
SOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
March 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for increased rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in October 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004). Separate diagnostic codes identify the various 
disabilities. Specific schedular criteria will be referenced 
where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Specific schedular criteria

The residual headaches due to viral encephalitis are rated as 
10 percent disabling under Diagnostic Codes 8000-8100.  38 
C.F.R. § 4.27 (2004) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

Under Diagnostic Code 8000, chronic epidemic encephalitis is 
to be rated at 10 percent for minimal residuals and at 100 
percent for an active febrile disease.  38 C.F.R. § 4.124a, 
Diagnostic Code 8000 (2004).  As noted elsewhere in this 
decision, a 10 percent rating is assigned for sensory 
residuals of viral encephalitis. 

The veteran's headaches are rated by analogy to migraine 
headaches.  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease]. 

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Factual background

Service medical records show that the veteran was 
hospitalized with viral encephalitis.  During a May 1973 VA 
examination, the veteran complained of headaches.  In a June 
1973 rating decision, the RO granted service connection for 
residual headaches due to viral encephalitis and assigned a 
10 percent disability rating.  [Service connection was also 
granted for sensory residuals of viral encephalitis, and a 
10 percent disability rating was assigned therefor.]  

Of record is a letter of warning dated in June 1994 from his 
employer, the U.S. Postal Service.  The letter showed 
attendance problems from December 1993 to May 1994.

In a VA outpatient treatment record dated in November 1999, 
the veteran complained of chronic headaches de to viral 
encephalitis.  He reported working for the United States 
Postal Service.  He was currently on a leave of absence and 
was working for the union.  

The veteran filed an increased rating claim in February 2002.  
On VA examination in June 2002, the veteran reported having 
poor work attendance due to headaches.  He indicated that he 
was told that there was nothing more that could be done for 
his headaches and that he should take hydrocodone as needed 
and use a biofeedback technique he learned through the 
psychology department at the VA.  He stated that he had 
difficulties with his position at the post office and that 
the union was involved.  He now worked for the union instead 
of the post office.  

The veteran described his headaches as being quite severe, 
usually affecting the vision in the left eye, requiring him 
to close his eyes, lay down, not move, and cover his head.  
The headaches lasted for two or three hours.  He usually did 
not vomit with headaches and had no neurological deficits 
with the headaches.  He indicated that for the last one to 
two years he was having headaches four to five per week.  
Despite the frequency of the headaches, he had not sought 
medical attention.  He continued to use biofeedback and 
hydrocodone as needed.  Clinical evaluation was normal.  The 
diagnosis was migraine headaches.  

VA treatment records dated in July 2002 indicate that the 
veteran reported that the pain from headaches was 10/10.  He 
reported having headaches four to five times a week.  He 
stated that biofeedback helped some but the headaches were 
getting worse.  The diagnosis was chronic headaches, stable.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  The record clearly indicates 
that the veteran's predominant residuals of encephalitis 
consists of headaches.  Diagnostic Code 8100 applies 
specifically to migraine headaches, and rates as to the 
severity and frequency of attacks.  There is no other 
diagnostic code which rates headaches.  The veteran has 
suggested no other diagnostic code and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed disability and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's service-
connected headaches under Diagnostic Code 8100.

Schedular rating

The evidence of record indicates that the veteran has daily 
or almost daily headaches.  These appear to be quite painful, 
according to the veteran.  The veteran appears to be able to 
work despite the headaches; the letter of warning from his 
employer due to poor attendance is now over ten years in the 
past.  The veteran does not seek medical treatment for the 
headaches, evidently due to the fact that little if anything 
can be done about them.    

The evidence does not show prostrating symptoms which is 
productive of severe economic inadaptability.  As noted, the 
veteran is employed full time, and there is no recent 
evidence that he has missed a significant amount of work due 
to headaches.  He has indicated that he has a flexible work 
schedule which allows him to work around the headaches.  
Nonetheless, it is clear that severe economic inadaptability 
has not been demonstrated.  Therefore, the criteria for the 
assignment of a 50 percent disability rating are not met or 
approximated. 

The Board is aware that the veteran's headaches due to viral 
encephalitis, although of necessity rated under the schedular 
criteria for migraine headaches, are somewhat different from 
migraines.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After 
having carefully considered the matter, the Board believes 
that the frequency and severity of the veteran's headaches 
approximates that which allows for a 30 percent rating under 
the schedular criteria.  Both the veteran and his spouse has 
indicates that the headaches are frequent and are almost 
unbearable and adversely affect his disposition when they 
occur.  The Board has no reason to doubt these statements.

The benefit of the doubt in resolving this issue shall 
therefore be given to the veteran.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
A 30 percent rating is accordingly assigned for the veteran's 
headaches.  The benefit sought on appeal is accordingly 
granted to that extent.


ORDER

Entitlement to a 30 percent disability rating for residual 
headaches due to viral encephalitis is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


